Per Willard, Justice.
In actions for verbal slander, the complaint is not sufficient unless it charges the speaking of the words of and concerning the Plaintiff, in the presence and hearing of some person or persons. The omission of these latter words is not cured by answering over, by section 127 of the code.
In slander, for charging a Plaintiff with being a thief, an answer merely stating that what the Defendant said of the Plaintiff was true, was over-ruled as bad. - The court holding that, under § 128 of the code, an answer, setting up a justification, must contain a statement of the facts which constitute the defence, in ordinary and concise language.